United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3764
                      ___________________________

                                 James E. Butler

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Connie Hubbard, APN, Varner Unit, ADC; Jacqueline Carswell, APN, Varner
 Unit, ADC; Massey, Dr., Varner Unit, ADC; Anderson, Dr., Varner Unit, ADC;
        Estella Murray, Nurse Practitioner, Cummins Unit, ADC; Corizon

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                           Submitted: July 24, 2014
                             Filed: July 25, 2014
                                [Unpublished]
                                ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
    Arkansas inmate James E. Butler appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action.

        Upon de novo review, this court finds that Butler fell short of establishing a jury
issue of deliberate indifference on the part of Corizon or advanced nurse practitioners
Connie Hubbard and Estella Murray.2 See Mason v. Corr. Med. Servs., Inc., 559 F.3d
880, 884-85 (8th Cir. 2009) (standard of review); Frevert v. Ford Motor Co., 614
F.3d 466, 473-74 (8th Cir. 2010) (nonmoving party must substantiate allegations with
sufficient probative evidence that would allow finding in his favor); Popoalii v. Corr.
Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008) (deliberate indifference, which is akin
to criminal negligence, requires more than negligent misconduct); Crumpley-
Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590-91 (8th Cir. 2004) (corporate
liability under § 1983).

      The judgment is affirmed.
                      ______________________________




      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.
      2
       Butler waived his claims against the other medical professionals he named.
See Freitas v. Wells Fargo Home Mortg., Inc., 703 F.3d 436, 438 n.3 (8th Cir. 2013).


                                           -2-